UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
CHRISTIAN SANCHEZ,                                                     :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     21-CV-4269 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
MEDI-VET ANIMAL HEALTH, L.L.C.,                                        :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       Plaintiff filed his complaint on May 12, 2021, ECF No. 1, and served Defendant with the
summons and complaint on May 25, 2021 and filed proof of service with the Court, ECF No. 6.
To date, Defendant has not answered the complaint or otherwise appeared in this action. The
Court ordered Plaintiff to file any motion for default judgment no later than June 29, 2021. ECF
No. 7. When Plaintiff failed to do so, the Court ordered Plaintiff to show cause why his claims
should not be dismissed for failure to prosecute. ECF No. 8. Plaintiff filed his response on July
7, 2021. ECF No. 11.

        Upon review of Plaintiff’s papers in response to the order to show cause, the Court
declines to dismiss Plaintiff’s claims in light of the circumstances. That said, Defendant remains
in default. Accordingly, Plaintiff’s deadline to file a motion for default judgment is
EXTENDED, nunc pro tunc, to July 30, 2021. Any opposition to any default judgment motion
shall be filed no later than August 6, 2021. In addition, the default judgment hearing previously
scheduled for July 8, 2021 is REINSTATED and ADJOURNED to August 12, 2021 at 4:00
p.m.

        Absent a settlement, Defendant shall promptly enter a notice of appearance.

        Plaintiff shall promptly serve a copy of this Order on Defendant and file proof of such
service on the docket.

         SO ORDERED.

Dated: July 9, 2021                                        __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
